 



Exhibit 10.5
UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

         
 
  :    
UNITED STATES OF AMERICA
       
 
  :    
           v.
  :   NO: H-07-129
 
  :    
BAKER HUGHES SERVICES
  :   PLEA AGREEMENT
       INTERNATIONAL, INC.,
  :    
 
  :    
Defendant
  :    
 
  :    
 
       

     The United States of America, by and through Mark F. Mendelsohn, Deputy
Chief, and John A. Michelich, Senior Trial Attorney, United States Department of
Justice, Criminal Division, Fraud Section (the “Department” or the “Fraud
Section”), the defendant, BAKER HUGHES SERVICES INTERNATIONAL, INCORPORATED
(“BHSI”), and the defendant’s counsel, Reid M. Figel, Esq., Kellogg, Huber,
Hansen, Todd, Evans & Figel, P.L.L.C., pursuant to Rule 11(c)(1)(B) of the
Federal Rules of Criminal Procedure, state that they have entered into an
agreement, the terms and conditions of which are as follows:
The Defendant’s Agreement
     1. Defendant BHSI agrees to waive indictment and plead guilty to a
three-count criminal information filed in the Southern District of Texas
charging BHSI with conspiracy to violate the Foreign Corrupt Practices Act of
1977 (“FCPA”), as amended, 15 U.S.C. §§ 78dd-1, et. seq., in violation of 18
U.S.C. § 371 (Count One); a substantive violation of the FCPA, 15 U.S.C. §
78dd-2(a) (Count Two); and aiding and abetting the falsification of books and
records in violation of 15 U.S.C. §§ 78m(b)(2)(A), 78m(b)(5) and 78ff(a), and 18
U.S.C. § 2 (Count

 



--------------------------------------------------------------------------------



 



Three). The defendant further agrees to persist in that plea through sentencing
and, as set forth below, to fully cooperate with the United States.
     2. This plea agreement is between the Department and the defendant BHSI,
and does not bind any other division or section of the Department of Justice or
any other federal, state, or local prosecuting, administrative, or regulatory
authority. This agreement does not apply to any other charges other than those
specifically mentioned herein. However, the Department will bring this Agreement
and the cooperation of BHSI, its direct or indirect affiliates, subsidiaries,
and parent corporations, to the attention of other prosecuting authorities or
other agencies, if requested.
     3. Defendant agrees that this Agreement will be executed by an authorized
corporate representative. Defendant further agrees that a Resolution duly
adopted by the Board of Directors of Baker Hughes, on behalf of its subsidiary
BHSI, in the form attached to this Agreement as Exhibit 3, or in a substantially
similar form, represents that the signature on this Agreement by BHSI and its
counsel are authorized by the Board of Directors of Baker Hughes, on behalf of
its subsidiary BHSI.
     4. Defendant BHSI agrees that it has the full legal right, power and
authority to enter into and perform all of its obligations under this Agreement
and defendant agrees to abide by all terms and obligations of this Agreement as
described herein.
     5. Defendant agrees that any fine or restitution imposed by the Court will
be due and payable within five (5) business days from the date of sentencing,
and defendant will not attempt to avoid or delay payments. Defendant further
agrees to pay the Clerk of the Court for the

2



--------------------------------------------------------------------------------



 



United States District Court for the Southern District of Texas the mandatory
special assessment within five (5) business days from the date of sentencing.
     6. Defendant agrees that if the company or any of its direct or indirect
affiliates, subsidiaries, or parent corporations issues a press release in
connection with this Agreement, Defendant shall first consult the Department to
determine whether the text of the release is acceptable, and shall only issue a
press release that has been deemed acceptable to the Department.
     7. Defendant BHSI agrees that in the event it sells, merges or transfers
all or substantially all of its business operations as they exist as of the date
of this Agreement, whether such sale(s) is/are structured as a stock or asset
sale, merger, or transfer, BHSI shall include in any contract for sale, merger
or transfer, a provision fully binding the purchaser(s) or any successor(s) in
interest thereto to the obligations described in this Agreement.
The United States’ Agreement
     8. In exchange for the corporate guilty plea of BHSI and the complete
fulfillment of all of its obligations under this Agreement, the Department
agrees not to file additional criminal charges against BHSI for any of the
corrupt payments described in the Statement of Facts attached as Exhibit 1. This
Agreement will not close or preclude the investigation or prosecution of any
natural persons, including any officers, directors, employees, agents or
consultants of BHSI, or of any other Baker Hughes entity, including all of its
direct or indirect affiliates, subsidiaries, or parent corporations, who may
have been involved in any of the matters set forth in the Information, Statement
of Facts or in any other matters.
Factual Basis

3



--------------------------------------------------------------------------------



 



     9. Defendant BHSI is pleading guilty because it is guilty of the charges
contained in the Information. Defendant BHSI agrees and stipulates that the
factual allegations set forth in the Information are true and correct, that it
is responsible for the acts of its officers and employees described in the
Statement of Facts attached hereto and incorporated herein as Exhibit 1, and
that the Statement of Facts accurately reflects its criminal conduct.
Defendant’s Obligations
     10. Defendant BHSI agrees:
          a. To plead guilty as set forth in this Agreement;
          b. To abide by all sentencing stipulations contained in this
Agreement;
          c. To: (i) appear, through its duly appointed representatives, as
ordered for all court appearances; and (ii) obey any other ongoing court order
in this matter;
          d. To commit no further crimes;
          e. To be truthful at all times with the Court;
          f. To pay the applicable fine and special assessment;
          g. To create and implement a Compliance Code which, at a minimum,
contains all of the obligations and provisions described in the Compliance Code
attached as Exhibit 2 hereto and incorporated herein; and
          h. To ensure that in the event BHSI sells, merges or transfers all or
substantially all of its business operations as they exist as of the date of
this Agreement, whether such sale(s) is/are structured as a stock or asset sale,
merger or transfer, BHSI shall include in any contract for sale, merger, or
transfer a provision fully binding the purchaser(s) or any

4



--------------------------------------------------------------------------------



 



successor(s) in interest thereto to the obligations described in this Agreement,
including the obligations described in Exhibit 2 with respect to a Compliance
Code.
     11. BHSI shall continue to cooperate fully with the Department, and with
all other authorities and agencies designated by the Department, and shall
truthfully disclose all information with respect to the activities of BHSI and
its present and former directors, officers, employees, agents, consultants,
contractors and subcontractors thereof, concerning all matters relating to
corrupt payments in connection with their operations, related false books and
records, and inadequate internal controls about which BHSI has any knowledge or
about which the Department shall inquire. This obligation of truthful disclosure
includes the obligation of BHSI to provide to the Department, upon request, any
document, record, or other tangible evidence relating to such corrupt payments,
books and records, and internal controls about which the Department shall
inquire of BHSI.
          a. The Department specifically reserves the right to request that BHSI
provide the Department with access to information, documents, records,
facilities and/or employees that may be subject to a claim of attorney-client
privilege and/or the attorney work-product doctrine.
          b. Upon written notice to the Department, BHSI specifically reserves
the right to withhold access to information, documents, records, facilities
and/or employees based upon an assertion of a valid claim of attorney-client
privilege or application of the attorney work-product doctrine. Such notice
shall include a general description of the nature of the information, documents,
records, facilities and/or employees that are being withheld, as well as the
basis for the claim.

5



--------------------------------------------------------------------------------



 



          c. In the event that BHSI withholds access to the information,
documents, records, facilities and/or employees of BHSI, the Department may
consider this fact in determining whether BHSI has fully cooperated with the
Department.
          d. Except as provided in this paragraph, BHSI shall not withhold from
the Department, any information, documents, records, facilities and/or employees
on the basis of an attorney-client privilege or work product claim.
Waiver of Constitutional Rights
     12. BHSI knowingly, intelligently, and voluntarily waives its right to
appeal the conviction in this case. BHSI similarly knowingly, intelligently, and
voluntarily waives the right to appeal the sentence imposed by the court. In
addition, BHSI knowingly, intelligently, and voluntarily waives the right to
bring a collateral challenge pursuant to 28 U.S.C. § 2255, challenging either
the conviction, or the sentence imposed in this case, except for a claim of
ineffective assistance of counsel. BHSI waives all defenses based on the statute
of limitations and venue with respect to any prosecution that is not time-barred
on the date that this Agreement is signed in the event that: (a) the conviction
is later vacated for any reason; (b) BHSI violates this Agreement; or (c) the
plea is later withdrawn. The Department is free to take any position on appeal
or any other post-judgment matter.
Penalty Range
     13. The statutory maximum sentence that the Court can impose for a
violation of Title 18, United States Code, Section 371 is a fine of $500,000 or
twice the gross gain or gross loss resulting from the offense, whichever is
greatest, 18 U.S.C. §§ 3571(c)(3) and (d); five years’ probation, 18 U.S.C. §
3561(c)(1); and a mandatory special assessment of $400, 18 U.S.C. §

6



--------------------------------------------------------------------------------



 



3013(a)(2)(B). The statutory maximum sentence that the Court can impose for a
violation of Title 15, United States Code, Section 78dd-2, et seq., is a fine of
$2,000,000 or twice the gross gain or gross loss resulting from the offense,
whichever is greatest, 15 U.S.C. § 78dd-2(g)(1)(A), 18 U.S.C. § 3571(d), five
years’ probation, 18 U.S.C. § 3561(c)(1), and a mandatory special assessment of
$400, 18 U.S.C. § 3013(a)(2)(B). The statutory maximum sentence that the Court
can impose for a violation of Title 15, United States Code, Section 78m(b)(2)(A)
is a fine not exceeding $25,000,000, 15 U.S.C. § 78ff(a); five years’ probation,
18 U.S.C. § 3561(c)(1), and a mandatory special assessment of $400, 18 U.S.C. §
3013(a)(2)(B). The statutory maximum sentences for multiple counts can be
aggregated and may run consecutively.
     14. Calculation of Fine. The parties stipulate that the 2003 Guidelines
Manual applies to this matter and to the factual predicates set forth below and
that the following is the proper application of the sentencing guidelines to the
offense alleged in the Information:

         
a.      Calculation of Offense Level Base Offense Level (U.S.S.G. § 2C1.1(a)):
    10  
 
       
Benefit received or to be received of approximately $19 million (U.S.S.G. §§
2C1.1(b)(2)(a), 2B 1.1(b)(1)(K)):
    +20  
 
     
 
       
TOTAL OFFENSE LEVEL:
    30  
 
       
b.      Calculation of Culpability Score:
       
 
       
Base Score (U.S.S.G. § 8C2.5(a)):
    5  
 
       
Involvement in or tolerance of criminal activity in an organization of 200 or
more employees and an individual within high level personnel of the organization
participated in, condoned, or was willfully ignorant of the offense (U.S.S.G. §
8C2.5(b)(3)(A)):
    + 3  

7



--------------------------------------------------------------------------------



 



         
Prior history: Commission of the offense less than 5 years after a civil or
administrative adjudication based on two or more separate instances of similar
misconduct (U.S.S.G. § 8C2.5(c)(2)):
    + 2  
 
       
Self-reporting, cooperation, acceptance of responsibility (U.S.S.G. §
8C2.5(g)(1)):
    - 5  
 
     
 
       
TOTAL CULPABILITY SCORE:
    5  
 
       
c.      Calculation of Fine Range:
       
 
       
Base Fine: Greater of the amount from table in U.S.S.G. § 8C2.4(a)(1) &
(d) corresponding to offense level of 30 ($10,500,000), or the pecuniary gain to
the organization from the offense ($19,000,000) (U.S.S.G. § 8C2.4(a)(2)):
  $ 19,000,000  
 
       
Multipliers, culpability score of 5 (U.S.S.G. § 8C2.6):
    1.00 - 2.00  
 
       
Fine Range (U.S.S.G. § 8C2.7):
  $ 19,000,000 –$38,000,000  
 
       
d.       The parties agree that the offenses of conviction should be grouped
together for purposes of sentencing pursuant to U.S.S.G. § 3D1.2.
       

Sentencing Factors
     15. The parties agree that pursuant to United States v. Booker, 543 U.S.
220 (2005), the Court must determine an advisory sentencing guideline range
pursuant to the United States Sentencing Guidelines. The Court will then
determine a reasonable sentence within the statutory range after considering the
advisory sentencing guideline range and the factors listed in 18 U.S.C. §
3553(a). The parties’ agreement herein to any guideline sentencing factors
constitutes proof of those factors sufficient to satisfy the applicable burden
of proof.
Sentencing Recommendation
     16. Fine. Assuming BHSI accepts responsibility as explained above, the
parties will recommend the imposition of a fine in the amount of $11,000,000
payable to the Clerk of the

8



--------------------------------------------------------------------------------



 



Court for the United States District Court for the Southern District of Texas.
The parties further agree that this amount shall be paid as a lump sum within
five (5) business days after imposition of sentence in this matter.
     17. The parties have agreed that the fine of $11,000,000 for defendant BHSI
is an appropriate disposition of the case based upon the following factors:
          a. By entering and fulfilling the obligations under this Agreement,
defendant BHSI has demonstrated recognition and affirmative acceptance of
responsibility for its criminal conduct;
          b. The plea underlying this Agreement is a result of the voluntary
disclosure made by BHSI and its parent corporation Baker Hughes Incorporated,
through their counsel, to the Department beginning in May 2003, and the
disclosure of evidence obtained as a result of the extensive investigation their
attorneys subsequently conducted into the operations of BHSI, its parent,
affiliates, and subsidiaries;
          c. At the time of the initial disclosure, the conduct was unknown to
the Department;
          d. By entering into a deferred prosecution agreement with the
Department, Baker Hughes, the defendant’s parent corporation has, among other
things, agreed to: (i) implement and continue to implement a compliance and
ethics program designed to detect and prevent violations of the FCPA, U.S.
commercial bribery laws and foreign bribery laws throughout its operations,
including those of Baker Hughes and its subsidiaries (including defendant BHSI),
affiliates, and successors; and (ii) engage a monitor.

9



--------------------------------------------------------------------------------



 



     18. The parties agree not to seek any adjustments to, or departures from,
the agreed upon payment of $11,000,000 as set forth herein.
     19. Organizational Probation. The parties agree that organizational
probation is appropriate in this case and shall include, as a condition of
probation, the creation and implementation of a Compliance Code which, at a
minimum, contains all of the obligations and provisions described in Exhibit 2.
The parties recommend a three (3) year term of probation.
     20. Community Service. The parties agree that community service need not be
ordered in this case.
     21. Forfeiture. The parties agree that forfeiture need not be ordered in
this case.
     22. Special Assessment. Defendant BHSI further agrees to pay the Clerk of
the Court for the United States District Court for the Southern District of
Texas within (5) business days of the time of sentencing the mandatory special
assessment of $400 per count, for a total of $1,200.
     23. Waiver of Pre-Sentence Report. The parties further agree, with the
permission of the Court, to waive the requirement for a pre-sentence report
pursuant to Federal Rule of Criminal Procedure 32(c)(1)(A), based on a finding
by the Court that the record contains information sufficient to enable the Court
to meaningfully exercise its sentencing power. However, the parties agree that
in the event the Court orders the preparation of a pre-sentence report prior to
sentencing, such order will not affect the agreement set forth herein.
     24. Entry of Guilty Plea and Sentencing. The parties further agree to ask
the Court’s permission to combine the entry of the plea and sentencing into one
proceeding, and to conduct the plea and sentencing hearings of defendant BHSI in
one proceeding. However, the parties

10



--------------------------------------------------------------------------------



 



agree that in the event the Court orders that the entry of the guilty plea and
sentencing hearing occur at separate proceedings, such an order will not affect
the agreement set forth herein.
     25. Court Not Bound. The Court is not bound by the recommendations of the
parties or those made in any pre-sentence report. Because this Agreement is made
under Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, BHSI may not
withdraw any guilty plea or rescind this Plea Agreement if the Court does not
follow the agreements or recommendations herein.
     26. Full Disclosure/Reservation of Rights. In the event the Court directs
the preparation of a pre-sentence report, the Department will fully inform the
preparer of the pre-sentence report and the Court of the facts and law related
to BHSI’s case. Except as set forth in this Agreement, the parties reserve all
other rights to make sentencing recommendations and to respond to motions and
arguments by the opposition.
Breach of Agreement
     27. If the Department determines, in its sole discretion, that BHSI has
committed any federal crimes subsequent to the date of this Agreement, has
provided deliberately false, incomplete, or misleading information under this
Agreement, or has otherwise breached the Agreement, the Department is relieved
of its obligations under this Agreement but BHSI may not withdraw any guilty
plea.
     28. In the event of a breach of this Agreement by BHSI, if the Department
elects to pursue criminal charges, or any civil or administrative action that
was not filed as a result of this Agreement, then:

11



--------------------------------------------------------------------------------



 



          a. BHSI agrees that any applicable statute of limitations is tolled
between the date of BHSI’s signing of this Agreement and the discovery by the
Department of any breach by the defendant; and
          b. BHSI gives up all defenses based on the statute of limitations, any
claim of pre-indictment delay, or any speedy trial claim with respect to any
such prosecution or action, except to the extent that such defenses existed as
of the date of the signing of this Agreement.
Complete Agreement
     29. This document states the full extent of the agreement between the
parties. There are no other promises or agreements, express or implied. Any
modification of this Plea Agreement shall be valid only if set forth in writing
in a supplemental or revised plea agreement signed by all parties.

12



--------------------------------------------------------------------------------



 



AGREED:
     FOR DEFENDANT BHSI:

                       /s/ Reid M. Figel       REID M. FIGEL, ESQ.      Kellogg,
Huber, Hansen, Todd, Evans
  & Figel, P.L.L.C.
Washington, D.C. 20036
Counsel for Defendant Baker Hughes
Services, International, Inc. and Baker
Hughes Incorporated     

     FOR BAKER HUGHES INCORPORATED:

                       /s/ Alan R. Crain, Jr.       ALAN R. CRAIN, JR.     
Senior Vice-President and General
Counsel
Baker Hughes Incorporated     

     FOR THE DEPARTMENT OF JUSTICE:

           
        STEVEN A. TYRRELL
        Chief, Fraud Section
      By:        /s/ Mark F. Mendelsohn         MARK F. MENDELSOHN        Deputy
Chief, Fraud Section              By:        /s/ John A. Michelich         JOHN
A. MICHELICH        Senior Trial Attorney, Fraud Section
United States Department of Justice
Fraud Section, Criminal Division
10th & Constitution Avenue, NW
Washington, D.C. 20530
(202) 514-7023     

Filed at Houston, Texas, on this   11   day of April, 2007.

13



--------------------------------------------------------------------------------



 



EXHIBIT 1

STATEMENT OF FACTS
     The following Statement of Facts is incorporated by this reference as part
of the Plea Agreement (“Agreement”) between the United States Department of
Justice (the “Department”) and Baker Hughes Services International, Inc.
(“BHSI”), and the parties hereby agree and stipulate that the following
information is true and accurate. As set forth in Paragraph 9 of the Agreement,
BHSI accepts and acknowledges that it is responsible for the acts of its
officers and employees as set forth below. If this matter were to proceed to
trial, the United States would prove beyond a reasonable doubt, by admissible
evidence, the facts alleged in the Information. This evidence would establish
the following:
Baker Hughes Incorporated
     1. Baker Hughes Incorporated (“Baker Hughes”), headquartered in Houston,
Texas, was a corporation organized under the laws of the State of Delaware, with
principal offices in Houston, Texas. Baker Hughes was a global provider of
comprehensive oil-field services and products which it provided through several
subsidiaries and operating divisions, and operated in more than 80 countries.
     2. Baker Hughes issued and maintained a class of securities registered
pursuant to Section 12(b) of the Securities Exchange Act of 1934 (15 U.S.C. §
781) and was required to file periodic reports with the United States Securities
and Exchange Commission under Section 13 of the Securities Exchange Act (15
U.S.C. § 78m). Accordingly, Baker Hughes was an “issuer” within the meaning of
the Foreign Corrupt Practices Act, 15 U.S.C. § 78dd-1(a).

 



--------------------------------------------------------------------------------



 



Baker Hughes Services International, Inc.
     3. From in or about 1993 to the present, Baker Hughes maintained BHSI, a
wholly owned subsidiary which was organized under the laws of the State of
Delaware and which conducted business in the Republic of Kazakhstan, the
Southern District of Texas and elsewhere. Accordingly, BHSI was a “domestic
concern” within the meaning of the FCPA, (15 U.S.C. § 78dd-2). During the
relevant period, BHSI was engaged in the business of providing comprehensive
oil-field services and products in the Republic of Kazakhstan and elsewhere, and
maintained an office in Almaty, Kazakhstan.
     4. BHSI regularly sought approval for management decisions from superiors
at Baker Hughes management offices in Houston, Texas. BHSI maintained a bank
account at the Chase Bank of Texas, N.A., in Houston, Texas. For internal
accounting purposes, BHSI regularly sent invoices to the various Baker Hughes
operating divisions requesting them to remit funds directly to BHSI’s account at
Chase Bank in Houston. Accordingly, BHSI operated within the territorial
jurisdiction of the United States.
The Karachaganak Project in Kazakhstan
     5. The government of the Republic of Kazakhstan managed its national
petroleum exploration and production through Kazakhoil, its state-owned oil
company. Kazakhoil is a government instrumentality and its employees are foreign
government officials within the meaning of the Foreign Corrupt Practices Act, 15
U.S.C. § 78dd-2(h)(2)(A). From time to time, Kazakhoil would form consortiums,
in which Kazakhoil would join with several different oil companies, in order to
undertake collectively particular petroleum exploration and production projects.

2



--------------------------------------------------------------------------------



 



     6. Karachaganak was a giant gas and oil field located in northwestern
Kazakhstan. Beginning in or about 1997, the government of Kazakhstan and
Kazakhoil entered into a Final Production Sharing Agreement with a consortium of
four international oil companies known as the Karachaganak Integrated
Organization (“KIO”), for the development and operation of the oil production
facilities in Karachaganak.
     7. The four international oil companies formed the Karachaganak Petroleum
Operating Company, B.V. (“KPO”), a company organized and registered under the
laws of The Netherlands, which maintained its principal offices in the Republic
of Kazakhstan. KPO was responsible for developing and operating the Karachaganak
field on behalf of all partners in the joint venture. KPO solicited bids from
outside vendors for comprehensive oil-field drilling services and products
including project management, oil drilling and engineering support. In December,
1999, Baker Hughes was invited to submit a bid to KPO for a contract to provide
a wide range of oil-field drilling and production services for the Karachaganak
project.
The Co-Conspirators
     8. BHSI Employee A (hereinafter, “Employee A”), who is named in the
Information as a co-conspirator but not as a defendant, was employed as Country
Manager and Business Development Manager of BHSI. Employee A also served as a
Business Development Manager and as the Team Leader for the Karachaganak tender.
Employee A’s duties included, among other things, the coordination of the
various Baker Hughes operating divisions with respect to the Baker Hughes bid on
the Karachaganak project. As such, Employee A was an employee of a “domestic
concern” within the meaning of the FCPA, 15 U.S.C. § 78dd-2.

3



--------------------------------------------------------------------------------



 



     9. Consulting Firm A, which is named in the Information as a co-conspirator
but not as a defendant, was a consulting firm incorporated and registered as a
private limited liability company in the Isle of Man, where it maintained its
principal place of business. Consulting Firm A maintained a business office in
London, United Kingdom, and also maintained a bank account in the name of
Consulting Firm A at Barclay’s Bank in London, United Kingdom. Generally,
Consulting Firm A provided unspecified administrative and consulting services
and acted as an agent for companies doing business in the Republic of Kazakhstan
and elsewhere.
     10. Agent A, who is named in the Information as a co-conspirator but not as
a defendant, was a director of Consulting Firm A, and acted as the
representative of Consulting Firm A and as the agent for Baker Hughes regarding
its bid for Karachaganak. Agent A informed Employee A that a Kazakhoil official
demanded that BHSI pay a commission to Consulting Firm A in order for BHSI to
obtain the Karachaganak contract. Agent A is a citizen of the United Kingdom.
The Baker Hughes Bid for Karachaganak
     11. In or about February 2000, Baker Hughes, through BHSI, submitted a
consolidated bid to KPO for various categories of work on the Karachaganak
project. The bid was submitted for work to be performed by Baker Hughes
operating divisions Baker Atlas, Baker Oil Tools and INTEQ, and was coordinated
and submitted by Baker Hughes Enterprise Services & Technology Group (“BEST”).
BEST was a team of Baker Hughes business development and enterprise account
managers responsible for coordinating, structuring and marketing Baker Hughes
oilfield services for significant contracts across its various operating
divisions, and was not itself a business unit.

4



--------------------------------------------------------------------------------



 



     12. Although it was not a member of the KPO consortium, Kazakhoil wielded
considerable influence as Kazakhstan’s national oil company and, in effect, the
ultimate award of a contract by KPO to any particular bidder depended upon the
approval of Kazakhoil officials. Kazakhoil was controlled by officials of the
Government of Kazakhstan and, as such, was an “instrumentality” of a foreign
government and its officers and employees were “foreign officials,” within the
meaning of the FCPA, 15 U.S.C. § 78dd-2(h)(2)(A). Baker Hughes understood that
KPO’s approval of their bid for the contract depended heavily on a favorable
recommendation from Kazakhoil.
Kazakhoil Officials Direct BHSI to Retain an Agent
     13. In or about early September 2000, Baker Hughes managers and executives
received unofficial notification that their bid was successful and that Baker
Hughes would win the Karachaganak tender. Nevertheless, in or about
mid-September 2000, a Kazakhoil official demanded that, in order for Baker
Hughes to win the Karachaganak contract, BHSI should pay Consulting Firm A, an
agent located on the Isle of Man, a commission equal to 3.0% of the revenue
earned by Baker Hughes on the Karachaganak contract.
     14. On September 17, 2000, Employee A sent an e-mail informing his
supervisor that Kazakhoil officials were demanding that Baker Hughes retain an
agent in order to receive approval for the Karachaganak project and stated,
among other things, that “. . . Kazakhoil approached me through an agent in
London stating that to get Kazakhoil approval a 3% commission is required. This
as you know I refused and said that it is utterly outrageous to wait until a
contractor is chosen and start demanding amounts that have been suggested.”
Further, Employee A suggested that Baker Hughes should make a counter-offer to
retain the agent only

5



--------------------------------------------------------------------------------



 



for future business which “. . . keeps us clear of any critcism (sic) for this
KIO contract.” Further, Employee A stated, “. . . unless we do something we are
not going to get the Kazakhoil support . . .” and “. . . we are in the driving
seat but if one our (sic) competitors comes in with a pot of gold, it is not
going to be our contract.”
     15. On September 19, 2000, Employee A sent an e-mail to Agent A, a director
of Consulting Firm A, in London, stating that Employee A had the “green light”
from his corporate superiors to proceed with the agency agreement as proposed.
     16. Although Consulting Firm A had performed no services to assist Baker
Hughes or BHSI in preparing and submitting their bid for Karachaganak, BHSI
sought and obtained approval from executives of operating divisions Baker Atlas,
Baker Oil Tools, and INTEQ, to retain and pay a commission to Consulting Firm A
of 2.0% of the revenue earned by each operating division in the Karachaganak
project.
     17. On or about September 24, 2000, Employee A sent an e-mail to his
supervisor and others informing them that Kazakhoil had rejected the Baker
Hughes counter-offer to hire an agent only for future business in Kazakhstan,
and stated “unless we pay a commission relative to the KIO contract we can say
goodbye to this and future business.” Also, Employee A sent an e-mail to Agent A
of Consulting Firm A and attached a side-letter agreement retaining Consulting
Firm A as an agent for BHSI and agreeing to pay a 2.0% commission based upon
revenue earned by Baker Hughes on the Karachaganak contract and 3.0% of revenue
for all future services it would perform in Kazakhstan. In the e-mail, Employee
A stated, “You will note the consideration has been greatly increased and trust
this will receive the recognition it deserves in the necessary corners of
Kazakhstan in confirming their support to Baker Hughes.” The side-

6



--------------------------------------------------------------------------------



 



letter, dated September 1, 2000, stated that Consulting Firm A had been retained
by Baker Hughes “. . . in recognition of the said work and assistance given by
[Consulting Firm A] towards Baker Hughes in pursuit of the Karachaganak contract
. . .” and that Baker Hughes had decided to reward Consulting Firm A by payment
of consideration equal to 2.0% of the contract revenues.
     18. On September 25-26, 2000, Employee A and his supervisor began to
canvass officers of operating divisions Baker Atlas, Baker Oil Tools and INTEQ
requesting their agreement to pay their share of the agency commission. On
September 26, 2000, Employee A received an e-mail from his supervisor directing
Employee A not to sign any agency agreement until they had discussed several
remaining issues. On September 27, 2000, Employee A received an e-mail from his
supervisor informing him that the operating divisions had approved the plan to
pay a 2.0% to 3.0% commission to Consulting Firm A for the Karachaganak
contract.
Baker Hughes Wins the Karachaganak Contract
     19. On September 27, 2000, Employee A signed a “Sales Representation
Agreement” on behalf of BHSI with Consulting Firm A, which was backdated to
September 1, 2000. In early October 2000, officials of KPO notified BHSI and
Baker Hughes that the Baker Hughes tender was successful and the Karachaganak
contract was awarded to Baker Hughes. The Integrated Services Contract between
KPO and BHSI became effective on or about October 23, 2000. Thereafter, Baker
Hughes and operating divisions Baker Atlas, Baker Oil Tools and INTEQ, through
Baker Hughes’s subsidiary BHSI, performed services pursuant to the contract with
KPO.
Baker Hughes Divisions and BHSI Pay Commissions

7



--------------------------------------------------------------------------------



 



     20. On approximately a monthly basis, beginning in May 2001, and continuing
through at least November 2003, BHSI would notify the three Baker Hughes
operating divisions of the amount of commission charges each division owed based
upon calculating 2.0% of that division’s revenue for the month. BHSI sent an
invoice to each operating division requesting it to send its commission payment
to the BHSI bank account at Chase Bank in Houston, Texas.
     21. Beginning in May 2001, and continuing through at least November 2003,
BHSI and Baker Hughes made commission payments to Consulting Firm A totaling
$4,100,162.70, which represented 2.0% of the revenue earned by Baker Hughes and
its sub-contractors on the Karachaganak project. Each commission payment was
wire- transferred from the BHSI bank account at Chase Bank in Houston to an
account in the name of Consulting Firm A at Barclay’s Bank in London, United
Kingdom.
     22. On the dates set forth below, the following payments were made via wire
transfer from a BHSI bank account at Chase Bank in Houston, Texas, to a bank
account maintained by Consulting Firm A at Barclay’s Bank, in London, United
Kingdom:
Commission Payments to
Consulting Firm A

          Date   Amount in USD
May 24, 2001
  $ 32,540.00  
June 20, 2001
  $ 97,116.00  
August 1, 2001
  $ 117,336.00  
August 22, 2001
  $ 108,680.00  
October 26, 2001
  $ 278,999.00  
December 6, 2001
  $ 323,399.00  
December 13, 2001
  $ 34,123.00  

8



--------------------------------------------------------------------------------



 



          Date   Amount in USD
January 16, 2002
  $ 147,211.02  
February 21, 2002
  $ 125,367.00  
April 5, 2002
  $ 281,741.00  
May 15, 2002
  $ 170,950.00  
June 25, 2002
  $ 143,107.00  
August 1, 2002
  $ 380,682.47  
September 27, 2002
  $ 400,488.58  
November 27, 2002
  $ 139,819.00  
December 31, 2002
  $ 118,843.00  
January 29, 2003
  $ 122,146.93  
February 25, 2003
  $ 121,810.62  
March 3, 2003
  $ 123,737.08  
April 8, 2003
  $ 111,760.42  
May 8, 2003
  $ 96,535.78  
May 27, 2003
  $ 126,761.96  
July 1, 2003
  $ 103,600.98  
July 30, 2003
  $ 111,362.50  
September 16, 2003
  $ 105,170.33  
October 28, 2003
  $ 83,052.94  
November 25, 2003
  $ 93,821.11  
Total
  $ 4,100,162.70  

     23. Baker Hughes and BHSI failed to properly account for the purported
commission payments to Consulting Firm A, and failed to describe accurately the
transactions in their books and records. Instead, Baker Hughes and BHSI
improperly characterized the payments made as legitimate payments for, among
other things, “commissions,” “fees,” or “legal services.” However, Consulting
Firm A had no office or presence in Kazakhstan and rendered no goods or
ancillary agency services to Baker Hughes or BHSI in Kazakhstan or elsewhere. In
fact, the so-

9



--------------------------------------------------------------------------------



 



called “commission” payments made to Consulting Firm A were bribes, paid and
authorized by employees of BHSI, all or part of which BHSI understood and
intended to be transferred to an undisclosed official or officials of Kazakhoil,
in exchange for which Baker Hughes and BHSI would receive the contract to
provide services on the Karachaganak oilfield project.
     24. Net revenues realized by Baker Hughes on the Karachaganak project were
$189.2 Million. After offsetting net revenues by the company’s expenses, Baker
Hughes recognized a profit of approximately $19.9 million.
Conclusion
     25. Based upon the facts as set forth above, BHSI admits that it is a
“domestic concern” within the meaning of the Foreign Corrupt Practices Act, 15
U.S.C. § 78dd-2, et seq.; that its officers, employees and agents made use of
and caused the use of the mails and means and instrumentalities of interstate
commerce corruptly in furtherance of a payment of money to Consulting Firm A,
while knowing that all or a portion of the money would be given, directly or
indirectly, to an official of Kazakhoil, an instrumentality of the government of
Kazakhstan, for the purpose of influencing acts and decisions of a foreign
official in his official capacity to secure an improper advantage for Baker
Hughes and BHSI, and to assist Baker Hughes in obtaining and retaining business;
and that BHSI aided, abetted and assisted Baker Hughes in failing to accurately
reflect in its books and records the payment of commissions to Consulting Firm A
totaling $4,100,162.70.

10



--------------------------------------------------------------------------------



 



AGREED:
     FOR DEFENDANT BHSI:

                       /s/ Reid M. Figel       REID M. FIGEL, ESQ.      Kellogg,
Huber, Hansen, Todd, Evans
  & Figel, P.L.L.C.
Washington, D.C. 20036
Counsel for Defendant Baker Hughes
Services, International, Inc. and Baker
Hughes Incorporated     

     FOR BAKER HUGHES INCORPORATED:

                       /s/ Alan R. Crain, Jr.       ALAN R. CRAIN, JR.     
Senior Vice-President and General Counsel
Baker Hughes Incorporated     

     FOR THE DEPARTMENT OF JUSTICE:

           
        STEVEN A. TYRRELL
        Chief, Fraud Section
      By:           MARK F. MENDELSOHN        Deputy Chief, Fraud Section       
      By:           JOHN A. MICHELICH        Senior Trial Attorney, Fraud
Section
United States Department of Justice
Fraud Section, Criminal Division
10th & Constitution Avenue, NW
Washington, D.C. 20530
(202) 514-7023     

Filed at Houston, Texas, on this _______ day of April, 2007.

11



--------------------------------------------------------------------------------



 



EXHIBIT 2

COMPLIANCE CODE
     Defendant BHSI represents and agrees, as a condition of organizational
probation as set forth in Paragraph 19 of the Plea Agreement, that it will, at a
minimum, undertake the following steps:
     1. Adopt a system of internal accounting controls and a system designed to
ensure the making and keeping of accurate books, records, and accounts; and
     2. Adopt a rigorous anti-corruption compliance code (“Compliance Code”), as
described further below, that is designed to detect and deter violations of the
FCPA, U.S. commercial bribery laws and foreign bribery laws. The anti-bribery
Compliance Code applicable to BHSI will consist of the following elements, at a
minimum:
          a. A clearly articulated corporate policy against violations of the
FCPA, U.S. commercial bribery laws and foreign bribery laws;
          b. Promulgation of compliance standards and procedures to be followed
by all directors, officers, employees and, where appropriate, business partners,
including, but not limited to, agents, consultants, representatives, teaming
partners, joint venture partners and other parties acting on behalf of Baker
Hughes in a foreign jurisdiction (respectively, “agents” and “business
partners”), that are reasonably capable of reducing the prospect that the FCPA,
U.S. commercial bribery laws, foreign bribery laws or the Compliance Code of
Baker Hughes will be violated;
          c. The assignment to one or more independent BHSI senior corporate
officials who shall report directly to the Compliance Committee of the Board of
Directors, the responsibility for the implementation and oversight of compliance
with policies, standards, and

 



--------------------------------------------------------------------------------



 



procedures established in accordance with the Compliance Code applicable to
BHSI;
          d. The effective communication to all directors, officers, employees
and, where appropriate, agents and business partners, of corporate and
compliance policies, standards, and procedures regarding the FCPA, U.S.
commercial bribery laws and foreign bribery laws. This shall include: (A)
training concerning the requirements of the FCPA, U.S. commercial bribery laws
and foreign bribery laws on a periodic basis to all directors, officers and
employees; and (B) periodic certifications by all directors, officers,
employees, including the head of each Baker Hughes business or division, and,
where appropriate, agents and business partners, certifying compliance
therewith;
          e. A reporting system, including a “Helpline” for directors, officers,
employees, agents and business partners to report suspected violations of the
Compliance Code or suspected criminal conduct;
          f. Appropriate disciplinary procedures to address violations of the
FCPA, U.S. commercial bribery laws, foreign bribery laws, or the Compliance
Code;
          g. Extensive pre-retention due diligence requirements pertaining to,
as well as post-retention oversight of, all agents and business partners,
including the maintenance of complete due diligence records at BHSI;
          h. Clearly articulated corporate procedures designed to ensure that
BHSI exercises due care to assure that substantial discretionary authority is
not delegated to individuals who BHSI knows, or should know through the exercise
of due diligence, have a propensity to engage in illegal or improper activities;

 



--------------------------------------------------------------------------------



 



          i. A committee consisting of senior BHSI officials to review and to
record, in writing, actions relating to: (A) the retention of any agent or
subagents thereof; and (B) all contracts and payments related thereto;
          j. The inclusion in all agreements, contracts, and renewals thereof
with all agents and business partners, written provisions that are reasonably
calculated to prevent violations of the FCPA, U.S. commercial bribery laws,
foreign bribery laws and other relevant laws, which may, depending upon the
circumstances, include: (A) setting forth anti-corruption representations and
undertakings relating to compliance with the FCPA, U.S. commercial bribery laws,
foreign bribery laws and other relevant laws; (B) allowing for internal and
independent audits of the books and records of the agent or business partner to
ensure compliance with the foregoing; and (C) providing for termination of the
agent or business partner as a result of any breach of anti-corruption laws and
regulations or representations and undertakings related thereto;
          k. Financial and accounting procedures designed to ensure that BHSI
maintains a system of internal accounting controls and makes and keeps accurate
books, records, and accounts; and
          l. Independent audits by outside counsel and auditors, at no longer
than three (3) year intervals beginning after the completion of the term of
Organizational Probation, to ensure that the Compliance Code, including its
anti-corruption provisions, are implemented in an effective manner.

 